—In a proceeding pursuant to CPLR article 78 to review a determination of the respondent Board of Appeals of the City of White Plains dated July 30, 2001, which denied the petitioners’ challenge to the issuance of a building permit to the respondent First Assembly of God Church, the appeal is from a judgment of the Supreme Court, Westchester County (Molea, J.), dated December 20, 2001, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, with one bill of costs to the municipal respondents.
The determination of the respondent Board of Appeals of the City of White Plains dated July 30, 2001, was neither arbitrary nor capricious and had a rational basis (see Matter of Ficalora v Planning Bd. of Town of E. Hampton, 262 AD2d 320 [1999]; Matter of Johnson v Village of Westhampton Beach, 244 AD2d 335 [1997]).
In light of our determination, we need not reach the remaining contentions. Altman, J.P., Friedmann, McGinity and Crane, JJ., concur.